DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein the separation of the bacterial strain from the culture medium is obtained by a method selected from the group consisting of sedimentation, centrifugation and/or filtration" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "wherein concentrating the culture medium after the culturing step is by partial or total evaporation of water present in the culture medium" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "natural flavor base", in claims 10 and 15, is a relative term which renders the claim indefinite.  The term "natural flavor base" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art It is not clear what is meant by a natural base flavor, especially the term natural, since steps are need to achieve the flavor.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diono et al. (US 2012/0039930).
Regarding Claim 10:  Diono discloses a natural flavor base [0001].  Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 10 has been considered regarding its disclosure of natural flavor base.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al. (US 5,478,733) in view of Wong et al. International Journal of Food Science and Technology 2008 vol. 43 pages 1512-1519.
Regarding Claims 1, 7, and 8:  Katsumata discloses a method for producing amino acids through fermentation with a microorganism [abstract].  Katsumata discloses the production of alanine at 18.5g/l (about 18 and 2.0.%) [Table 3].  
Katsumata does not disclose adding a reducing sugar to the culture medium after the culturing step; thermally reacting the culture medium after the addition of the reducing sugar at a temperature from 75 -170°C for at least 5 minutes; and wherein the reducing sugar is added to the medium in an amount of 1:5 to 12:1 (w/w) ratio sugar:alanine.
Wong discloses adding glucose to an amino acid and namely alanine [pg. 1512 Materials and Methods].  Wong discloses heating the mixture at 100°C ± 1°C for 1 hour, or 14 hours, or 24 hours [pg. 1513].  Wong discloses the Maillard reaction producing flavors characteristics/aroma [abstract]. Wong discloses reacting 10 mmol of glucose with 3.3 mmol of amino acid [pg. 1513].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Katsumata to include the step of treating with a sugar in order to induce a Maillard reaction and thereby producing a flavor as in Wong since in the mixture since Katsumata discloses the inclusion of alanine in nutrient infusion and as a food additive [Katsumata col. 1, lines 9-12].
Regarding Claim 2:  Katsumata discloses that the microorganism is Arthrobacter [abstract].
Regarding Claim 3:  Katsumata discloses as discussed above in claim 1.  Katsumata discloses the production of alanine at 18.5g/l and 20.0 g/l (about 18 and 2.0.%) [Table 3].
	

Regarding Claim 5:  Katsumata as modified discloses as discussed above in claim 1.  Katsumata discloses separating the medium from the cells by filtration [col. 4, lines 12-14; col. 5, lines 12-14].
Regarding Claim 6:  Katsumata discloses as modified discloses as discussed above in claim 1.  Katsumata discloses concentrating the cell free culture medium [col. 5, lines 13-15].  
Regarding Claim 10: Katsumata discloses a method for producing amino acids through fermentation with a microorganism [abstract].  Katsumata discloses the production of alanine at 18.5g/l and 20.0 g/l(about 1.8 and 2.0.%) [Table 3].  
Katsumata does not disclose adding a reducing sugar to the culture medium after the culturing step; thermally reacting the culture medium after the addition of the reducing sugar at a temperature from 75 -170°C for at least 5 minutes; and wherein the reducing sugar is added to the medium in an amount of 1:5 to 12:1 (w/w) ratio sugar:alanine.
Wong discloses adding glucose to an amino acid and namely alanine [pg. 1512 Materials and Methods].  Wong discloses heating the mixture at 100°C ± 1°C for 1 hour, or 14 hours, or 24 hours [pg. 1513].  Wong discloses the Maillard reaction producing flavors characteristics/aroma [abstract]. Wong discloses reacting 10 mmol of glucose with 3.3 mmol of amino acid [pg. 1513].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Katsumata to include the step of treating with a sugar in order to induce a Maillard reaction and thereby producing a flavor as in Wong since in the mixture since Katsumata discloses the inclusion of alanine in nutrient infusion and as a food additive [Katsumata col. 1, lines 9-12].
Although the references do not disclose the term “natural flavor base”, it would have been obvious that the process would have resulted in the flavoring since the process steps lead to the production of a flavoring. 
Regarding Claim 15:  Katsumata discloses a method for producing amino acids through fermentation with a microorganism [abstract].  Katsumata discloses the production of alanine at 18.5g/l and 20.0g/l (about 18 and 2.0.%) [Table 3].  Katsumata disclose the inclusion of alanine in food products as an additive [col. 1, lines 9-14].
Katsumata does not disclose adding a reducing sugar to the culture medium after the culturing step; thermally reacting the culture medium after the addition of the reducing sugar at a temperature from 75 -170°C for at least 5 minutes; and wherein the reducing sugar is added to the medium in an amount of 1:5 to 12:1 (w/w) ratio sugar:alanine.
Wong discloses adding glucose to an amino acid and namely alanine [pg. 1512 Materials and Methods].  Wong discloses heating the mixture at 100°C ± 1°C for 1 hour, or 14 hours, or 24 hours [pg. 1513].  Wong discloses the Maillard reaction producing flavors characteristics/aroma [abstract]. Wong discloses reacting 10 mmol of glucose with 3.3 mmol of amino acid [pg. 1513].  Wong discloses that reacted alanine gives a fruity and flowery aroma [Summary].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Katsumata to include the step of treating with a sugar in order to induce a Maillard reaction and thereby producing a flavor as in Wong since in the mixture since Katsumata discloses the inclusion of alanine in nutrient infusion and as a food additive [Katsumata col. 1, lines 9-12].
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al. (US 5,478,733) and Wong et al. International Journal of Food Science and Technology 2008 vol. 43 pages 1512-1519 as applied to claim 1 above and in further view of Palzer (US 9,506,099).
Regarding Claim 4:  Katsumata as modified discloses as discussed above in claim 1.  Katsumata does not disclose further comprising a step of heat inactivation of the bacterial strain after the culturing step.
Palzer discloses heat inactivation of the cells [col. 5, lines 4-6].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Katsumata to include a step of heat inactivation of the cells as in Palzer in order to end the fermentation process when the desired amount of alanine is reached.
Regarding Claim 9:   Katsumata as modified discloses as discussed above in claim 1.  Katsumata does not disclose wherein the medium after the thermal reaction step is dried to a powder.
	Palzer discloses spray drying to form a powder [col. 3, lines 33-37; col. 5, line 9].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Katsumata to include the step of spray drying as in Palzer in order to provide the flavor in dried powder form.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kino et al. (CA 2,319,282) Kino discloses a method for producing amino acids through fermentation with a microorganism [abstract].  Kino discloses the production of alanine. Kino discloses that the microorganism is Corynebacterium, Arthrobacter, Bacillus, or Microbacterium [pg. 3].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793